Citation Nr: 1644530	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 30 percent for irritable bowel syndrome.

3.  Entitlement to an increased rating in excess of 30 percent for bowel incontinence.

4.  Entitlement to an increased rating in excess of 10 percent for tinnitus.

5.  Entitlement to service connection for oral disability.

6.  Entitlement to service connection for sleep disturbances.

7.  Weather new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for a heart disability.

10.  Entitlement to service connection for eczema or dermatitis (skin disorders).

11.  Entitlement to service connection for bipolar disorder.

12.  Entitlement to service connection for chronic fatigue syndrome.

13.  Entitlement to service connection for male reproductive organ disability (erectile dysfunction and urinary leakage).

14.  Entitlement to service connection for migraine headaches.

15.  Entitlement to service connection for fractured ankles.

16.  Entitlement to service connection for chronic joint and muscle pain.

17.  Entitlement to service connection for neuropathy of hands and feet.

18.  Entitlement to service connection for nerve damage (lower back, neck, and left hand).

19.  Entitlement to service connection for endocrine disease (enlarged spleen).

20.  Entitlement to service connection for liver disability.

21.  Entitlement to service connection for foot disability.

22.  Entitlement to service connection for diabetes mellitus.

23.  Entitlement to service connection for cervical spine disability.

24.  Entitlement to service connection for extremities disability.

25.  Entitlement to service connection for a hip and thigh disability.

26.  Entitlement to service connection for hand and finger disability.

27.  Entitlement to service connection for shoulder and arm disability.

28.  Entitlement to service connection for a wrist disability.

29.  Entitlement to service connection for cranial nerve disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 



FINDINGS OF FACT

1.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for increased rating for PTSD.

2.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for increased rating for irritable bowel syndrome.

3.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for increased rating for bowel incontinence.

4.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for increased rating for tinnitus.

5.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for oral disability.

6.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for sleep disturbances.

7.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his request to reopen the claim for service connection for bilateral hearing loss.

8.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for sleep apnea.

9.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for a heart disability.

10.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for eczema or dermatitis (skin disorders).

11.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for bipolar disorder.

12.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for chronic fatigue syndrome.

13.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for male reproductive organ disability (erectile dysfunction and urinary leakage).

14.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for migraine headaches.

15.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for fractured ankles.

16.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for chronic joint and muscle pain.

17.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for neuropathy of hands and feet.

18.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for nerve damage (lower back, neck, and left hand).

19.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for endocrine disease (enlarged spleen).

20.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for liver disability.

21.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for foot disability.

22.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for diabetes mellitus.

23.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for cervical spine disability.

24.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for extremities disability.

25.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for a hip and thigh disability.

26.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for hand and finger disability.

27.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for shoulder and arm disability.

28.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for a wrist disability.

29.  In September 2016, by correspondence from the Veteran's representative, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for service connection for cranial nerve disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for increased rating for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to the claim for increased rating for irritable bowel syndrome are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal as to the claim for increased rating for bowel incontinence are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal as to the claim for increased rating for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for oral disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for sleep disturbances have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal of the denial to reopen the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for eczema or dermatitis (skin disorders) have been met.  38 U.S.C.A. § § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).
11.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for bipolar disorder have been met.  38 U.S.C.A. 
§ § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

12.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for chronic fatigue syndrome have been met.  38 U.S.C.A. § § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

13.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for male reproductive organ disability (erectile dysfunction and urinary linkage) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

14.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

15.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for fractured ankles have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

16.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for chronic joint and muscle pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

17.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for neuropathy of hands and feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

18.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for nerve damage (lower back, neck, and left arm) have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

19.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for endocrine disease (enlarged spleen) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

20.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for liver disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

21.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a foot disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

22.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

23.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for cervical spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

24.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for extremities disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

25.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a hip and thigh disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

26.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a hand and finger disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

27.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for shoulder and arm disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

28.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a wrist disability have been met.  38 U.S.C.A. (West 2014); 38 C.F.R. § 20.204 (2015).

29.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for a cranial nerve disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, the Veteran, through his representative, has withdrawn the issues on appeal listed above in the Introduction section and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See September 2016 Correspondence.  Additionally, in August 2016, the Veteran submitted a statement expressing his desire to withdraw all appeals pending before the Board.  See August 2016 VA Form 21-4138.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of an increased rating in excess of 50 percent for PTSD is dismissed.

The appeal on the issue of an increased rating in excess of 30 percent for irritable bowel syndrome is dismissed.

The appeal on the issue of an increased rating in excess of 30 percent for bowel incontinence is dismissed.

The appeal on the issue of service connection for tinnitus is dismissed.

The appeal on the issue of service connection for oral disability is dismissed.

The appeal on the issue of service connection for sleep disturbances is dismissed.

The appeal on the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss is dismissed.

The appeal on the issue of service connection for sleep apnea is dismissed.

The appeal on the issue of service connection for heart disability is dismissed.

The appeal on the issue of service connection for eczema or dermatitis (skin disorders) is dismissed.

The appeal on the issue of service connection for bipolar disorder is dismissed.

The appeal on the issue of service connection for chronic fatigue syndrome is dismissed.

The appeal on the issue of service connection for male reproductive organ disabilities (erectile dysfunction and urinary leakage) is dismissed.

The appeal on the issue of service connection for migraine headaches is dismissed.

The appeal on the issue of service connection for fractured ankles is dismissed.

The appeal on the issue of service connection for chronic joint and muscle pain is dismissed.

The appeal on the issue of service connection for neuropathy of hands and feet is dismissed.

The appeal on the issue of service connection for nerve damage (lower back, neck, and left arm) is dismissed.

The appeal on the issue of service connection for endocrine disease (enlarged spleen) is dismissed.

The appeal on the issue of service connection for liver disability is dismissed.

The appeal on the issue of service connection for foot disability is dismissed.

The appeal on the issue of service connection for diabetes mellitus is dismissed.

The appeal on the issue of service connection for cervical spine disability is dismissed.

The appeal on the issue of service connection for extremities disability is dismissed.

The appeal on the issue of service connection for hip and thigh disability is dismissed.

The appeal on the issue of service connection for hand and finger disability is dismissed.

The appeal on the issue of service connection for shoulder and arm disability is dismissed.

The appeal on the issue of service connection for wrist disability is dismissed.


(CONTINUED ON NEXT PAGE)
The appeal on the issue of service connection for cranial nerve disability is dismissed.


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


